 SAGINAW FURNITURE SHOPS, INC.587Machinists, AFL-CIO, are entitled to perform the work of wiringand repairing the ceramic hot-form die used in the fabrication ofmetal parts for aircraft and missiles.'2.Local Union No. 1, International Brotherhood of ElectricalWorkers, AFL-CIO, is not entitled by means proscribed by Section8(b) (4) (D) of the Act to force or require the Employerto assignthe above work to maintenance electricians.3.Within 10 days from the date of this Decision and Determina-tion of Dispute, Local Union No. 1, International Brotherhood ofElectricalWorkers, AFL-CIO, shall notify the Regional Directorfor the Fourteenth Region, in writing, whether or not itwill refrainfrom forcing or requiring the Employer, by means proscribed bySection 8(b) (4) (D), to assign the work in disputeto maintenanceelectricians rather than to tool-and-die makers.Saginaw Furniture Shops, Inc.andDistrict 50, United MineWorkers of America,Ind.andJerome Wiezycki.Cases Nos.7-CA-4169,7-CA-4209, 7-CA-4227, 7-CA-4227(0), and 7-CA-42297(4).April 2, 1964DECISION AND ORDEROn November 15, 1963, Trial Examiner Alba B. Martin issued hisDecision in the above-entitled proceeding, finding that the Respondenthad engaged in and was engaging in certain unfair labor practices andrecommeding that it cease and desist therefrom and take certain af-firmative action, as set forth in the attached Trial Examiner's Decision.Thereafter, the Respondent filed exceptions to the Decision and a sup-porting brief.-Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthese cases to a three-member panel [Chairman McCulloch and Mem-bers Leedom and Brown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the Respondent's exceptions and, brief, and theentire record in these cases, and hereby adopts the Trial Examiner'sfindings,' conclusions,2 and 'recommendations.'The Respondenthas excepted to the credibility findings made by theTrialExaminer.It is the Board's establishedpolicy, however, not to overrulea Trial Examiner's resolu-tions with respect to credibilityunless, asis not thecase here,the clear preponderance ofall the relevantevidence convincesus that theresolutionswereincorrect.Standard DryWall Products, Inc,91NLRB 544, enfd. 188 F. 2d 362(CA. 3).2 The Trial Examinerfound,and we agree.that the Respondentdiscriminatorily dis-charged employees Ecker, Nieman,Burnell,and Wiezyckiin violation of Section 8(a) (3)146 NLRB No. 78. 588DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERThe Board adopts as its order the "Recommended Order" I of the-Trial Examiner.and (1) of the Act In reference to Eckerand Nieman,-the TrialExaminer relied in partupon his finding that other employees, whose record showed more Incidents of absenteeism,tardiness, and "leaving work early," were not discharged.As there is no evidence, how-ever, that the Respondentconsidered"leaving work early" a cause for discharge, and theabsentee records do not establish discrimination against Ecker and Nieman when this factoris excludedfrom consideration, we do not rely upon these records.We also do not adopt the Trial Examiner's finding that the Respondent's failure to per-mit dischargee Burnell to complete his probationary period of employment is evidence ofdiscrimination.We nevertheless agree with the Trial Examiner's conclusionsthat theRespondent discriminatorily discharged Ecker, Nieman, Burnell, and Wiezycki In violationof Section 8(a) (3) and (1) of the Act as these conclusions are clearly supported by therecord as a whole.3The Recommended Order is herebyamendedby substituting for the first paragraphtherein the following paragraph:Upon the entire record in these cases, and pursuant to Section 10(c) of the NationalLabor Relations Act, as amended, the National Labor Relations Board hereby ordersthat Respondent, Saginaw Furniture Shops, Inc., its officers, agents, successors, andassigns, shall:TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis consolidated proceeding, with the General Counsel and the Respondent repre-sented by counsel, was heard before Trial Examiner Alba B. Martin in Saginaw,Michigan, on September 10 through 13, 1963, on complaint of the General Counseland answer of Saginaw Furniture Shops, Inc., Respondent herein.'The issueslitigatedwere whether Respondent unlawfully discharged four named employees,Joline Ecker, Robert Burnell, Clarence Nieman, and Jerome Wiezycki, in February,March, April, and June, 1963; whether at various times since October 5, 1962, Re-spondent, in violation of Section 8(a)(1) of the National Labor Relations Act, asamended, 29 U.S.C. Sec. 151,et seq.,herein called the Act, has rendered unlawfulaid and assistance to Saginaw Woodworkers Federation, Local 1, a labor organiza-tion; and whether Respondent has threatened to discharge employees because of theiradherence to District 50 and has by various other acts interfered with, restrained,and coerced employees in the rights guaranteed in Section 7, thereby violating Sec-tion 8(a)(1) of the Act.After the hearing the General Counsel and Respondentfiled briefs which have been carefully considered.Upon the entire record, and from my observation of the witnesses, I hereby makethe following:FINDINGSAND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTRespondent, a Michigan corporation with a plant and place of business in Saginaw,Michigan, the only facility involved herein (called the Saginaw plant), is engaged inthe manufacture, sale, and distribution of television cabinets and other furniture andrelated products.During the calendar year 1962, a representative period, Respond-ent purchased and caused to be transported and delivered to the plant, goods andmaterials valued in excess of $1 million, of which goods and materials valuedin excess of $500,000 were transported and delivered to the plant directly from pointslocated outside the State of Michigan.During the same period Respondent manu-factured, sold, and distributed in and from the plant, products valued in excess of$1million, of which products valued in excess of $500,000 were shipped from theplant directly to points outside of Michigan.Respondent is, and has been at all'timesmaterial herein, engaged in commerce within the meaning of Section 2(6)and (7) of the Act.'The charge in Case No. 7-CA-4169 was filed by District 50, UnitedMineWorkers ofAmerica-Region 63, on April 4, 1963; the charge in Case No. 7-CA-4209 was filedApril 30, 1963; the charge in Case No. 7-CA-4227 was filed on May 30. 1963; the chargeinCase No. 7-CA-4227(2) was filed on June 14, 1963: and the charge in Case No.f-CA-4227(4)wasfiled by Jerome Wiezycki on June 27, 1963. SAGINAW FURNITURE SHOPS, INC.U. THE LABOR ORGANIZATIONSINVOLVED589,District 50, United Mine Workers of America, Ind., herein called District 50, isa labor organization within themeaningof Section 2 (5) of the Act.Saginaw Woodworkers Federation, Local 1, Ind., herein called Local 1, is a labor-organization within the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. Labor relations historyFor a number of years prior to November 1961, Local 1 was the bargaining repre-sentative for the employees in the plant. In November 1961, District 50 was cer-tified by the Board.District 50 and Respondent entered into a 1-year contract from,March 13, 1962, to March 13, 1963.Local 1 filed a petition on December 28, 1962(Case No. 7-R'C-5599).At the time of the hearing herein the hearing in therepresentation case was scheduled for September 26, 1963.The events herein began-midway of the District 50 contract, in the fall of 1962.B. Interference, restraint, and coercion; aid and assistance to Local 1kThree of the General Counsel's employee witnesses, Jerome Wiezycki, Jack Beach,and Clarence Nieman, testified in substance that in the fall of 1962, when to Per-sonnel Director Stalker's knowledge each of them was heavily in debt and in direout of the plant and getting Local 1 back into it.Stalker admitted his knowledge of-their financial plight, but denied that any initiative for action concerning the unions.came from him.Nieman credibly testified in substance that after he and his wife had discussed.their financial problems with Stalker and the latter had helped Nieman get a 5-centan hour raise, in November 1962, Stalker asked him how he felt about Local 1 andDistrict 50, and added that District 50 would not get another contract with the Com-pany and that Local 1 would get back in. Shortly thereafter Stalker asked him to=pass out Local 1 cards and try to get employees to sign them and also to try to get_his wife to sign one.Stalker stated that if Nieman would help him get Local 1 inStalker would reimburse him for all dues money Nieman had paid to District 50.A few days later Stalker asked Nieman if he wanted to change his mind about passingout cards and told him he wanted him to meet Jerome Wiezycki, a stockroom em-ployee, who was helping Stalker "throw out" District 50 and get Local 1 in. In,one of the several conversations Nieman had with Stalker the latter promised theformer a better job at more money and a job on the "committee" if Local 1 gotback in.Nieman did not take the bait.Stalker testified that when employee Jack Beach first went to work for Respondent(in August 1962) he was badly in need of money, he was wearing "rags" and said'that his family was starving.Beach credibly testified that 11/z or 2 weeks after hestarted to work, he was called into Stalker's office, and after asking him questionsabout his family, Stalker said that he wanted to get District 50 out of the shop and'another union in.Then Stalker asked Beach to talk to the employees in the plant-and see how they felt about unions.Employee Wiezycki started working for Respondent in October 1962. In hishiring interview with Stalker, according to Wiezycki's credited testimony, Stalker told-him he knew Wiezycki and his wife (who worked in the plant) were having moneytroubles, and asked him how he felt about unions in the shop.Wiezycki replied`that he did not want to have anything to do with unions because his wife had toldhim the plant was having union trouble and that if he stated he was in favor of aunion he probably would not be hired-so he did not want to have anything todo with a union.The above evidence of Nieman, Beach, and Wiezycki, if credited, shows that itwas Stalker, rather than any of these employees, who took the initiative to get eachof these employees active in the plant on behalf of Local 1 and against District 50.At the time each was, in view of his financial difficulties, particularly beholden to theCompany for the job and wages and to Stalker for hisassistancein helping him toplan to meet his obligations; and therefore apt to be particularly responsive to Stalker'srequest for assistance in union matters.Nothing in the record suggested that at or-near the beginning of their employment Wiezycki or Beach held any convictions on-union matters which would have impelled them to follow the course they pursued. 590DECISIONS OF NATIONAL LABOR" RELATIONS BOARDWiezycki and Beach became very active on behalf of Local 1.At times eachwere in Stalker'soffice daily,sometimes more than once a day. Sometimes theytelephoned Stalker at his home.They testified,as will be seen below, in substancethat they were in Stalker's office pursuant to his summons or to report to him some-thing they had done for him in behalf of Local 1 and against District 50. In histestimony Stalker acknowledged their frequent almost daily visits to his office,statedthat while there they told him and bragged to him about their activiies on behalfof Local 1,but in substance denied that they were getting any instructions from himor making any reports to him.He could think of no other employees who were inhis office as frequently as these two.He testified that they kept returning eventhough on occasion he "chased"them out.In substance,he testified he could notkeep them out of his office-which is inconceivable had he wanted to. It is likewiseimpossible to believe that the personnel director of a plant of 325 employees wouldpermit 2 employees to have daily contact with him unless it was with his permissionand unless he gained something therefrom.Separately considered,and upon theentire record considered as a whole, Stalker's explanations as to why these two em-ployees,Wiezycki and Beach,were in his office so much more often than otheremployees and what they said in there at those times, were completely unbelievableand incredible.Because of this testimony,and because his demeanor as a witnessconvinced me that he was not telling the truth and knew he was not, Stalker did notimpress me as a credible witness.Upon the above evidence and findings,and upon the entire record as a whole,I believe and find that the initiative to get Nieman,Wiezycki,and Beach activelyengaged on behalf of Local 1 at the expense of District 50 came from PersonnelDirector Stalker.By Stalker's interrogating them concerning their union senti-ments and making promises of benefits to Nieman for doing so, and by requestingthese three employees to become active in the plant on behalf of one union asagainst the other union,Respondent interfered with,restrained,and coerced em-ployees in the rights guaranteed in Section 7 of the Act,thereby violating SectionOf paramount importance to the resolution of the issues in this proceeding is thequestion of the credibility as a witness of one of the Charging Parties, GeneralCounsel'switnessWiezycki.He testified in great detail to a close,long-runningrelationship with Stalker in which the latter directed the former's union activitiesand Wiezycki carried out Stalker'swill as virtually his errand boy.Stalker denied,or had a different explanation for, most of Wiezycki's testimony.Each was some-what supported by corroborative witnesses.By his demeanor as a witness Wiezyckiimpressed me as a person who had really lived through the events and conversationshe was describing and who was doing his level best at all times during his 287 pagesof testimony in over a day on the witness stand,to tell the truth.Ifind it un-reasonable to believe that he fabricated or was capable of fabricating such anenormousstory.His memory was faulty as to dates and he partially repudiatedan earlier affidavit given a Board agent while he was under the influence, as hetestified,of Stalker.He answered fully and without equivocation the questions putto him,and his manner was direct and frank.Upon his demeanor,and upon care-ful consideration of the entire record in the case, I believe and find that Wiezyckiwas a credible witness and I credit the essence of his testimony.Wiezyckiwas a natural to be an errandboy for Stalkerfor reasons other thanhis financial vulnerability.He was tall (6 feet,3 inches)and large(at the time ofthe hearing he weighed 340 pounds)and, as was obvious by his demeanor on thewitness stand,jolly.Respondent's brief referred to "his engaging personality, senseof humor and imposing physical appearance" as "natural resources."Wiezyckicredibly testified that in his hiring interview Stalker told him that if he kept his noseclean and went along with the Company he would go places with the Company.He was assigned to the stockroom,which was located on the first floor of the plantnear Stalker's office, where his duties brought him into contact with many employeesand took him all around the plant including the outside areas.According to Wiezycki's credited testimony,about 2 weeks after he commencedwork, Stalker left word for Wiezycki to come to his office, and when he came askedhim if he was getting around and meeting the people in the shop and if he wasgetting the feel of the employees concerning unions.Wiezycki replied that he wasgetting around but that he did not know much about what was going on becauseStalker had told him to keep his nose clean.Stalker asked him to get around andfeel out the people,see what they talked about,how they thought about the unions.Wiezycki replied that he would.Thereafter in his many contacts with Stalker heinformed the latter as to all he learned about the union activities of the employees.By Stalker's asking employee Wiezycki to inform upon the union sympathies ofother employees, Respondent interfered with,restrained,and coerced employees SAGINAW FURNITURE SHOPS, INC.,591in the rights guaranteed in Section 7 of the Act,Respondent thereby violatingSection 8(a)(1).When Local 1 cards were being passed among the employees in November andDecember 1962 Stalker asked Wiezycki what the sentiment was among the em-ployees.Wiezycki replied that he had.talked with all but about 50 of the em-ployees in the plant(which employed about 325) and that they seemed to beconfused and afraid to support either union.Stalker gaveWiezycki a batch ofLocal 1 cards and asked him to get them signed and then to return them to himon the quiet.Wiezycki obtained a few signatures, including his wife's,as directedby Stalker,and returned signed and unsigned cards to Stalker.When one employee,Ronald Thomas, expressed fear about signing,Wiezycki suggested that Thomas gosee Stalker.He did that and returned and signed the card.By interrogatingWiezycki as related in this paragraph,and by requesting him to get Local 1 cardssigned,Respondent through Stalker gave aid and assistance to one union over an-othernand interfered with,restrained,and eoerced employees in the rights guaranteedin Section 7, thereby further violating Section 8(a) (I).One line on the cards called for the name of the person by whom the card waspresented to the signer.Wiezycki testified that when he asked Stalker whose nameto write on that line Stalker replied to sign the name of Margaret Kabobel, anemployee.Wiezycki testified he signed Kabobel's name.Although Stalker deniedthis testimony,Respondent did not call Kabobelto testify that she signed her ownname on the cards and it was not claimed that she was unavailable as, a witness.Upon the entire record Wiezycki's testimony is credited.This testimony showsStalker's underhanded tactics in union matters.Another example of Stalker's underhanded approach was his proposal to Wiezyckiin November 1962 that the latter try to get Don Stack,an employee and presidentof the District 50 local in the plant,to smoke a cigarette with Wiezycki in the men'sroom contrary to the Company's rules.Stalker said that if they were caught smok-ing both would get fired and then Wiezycki would be rehired the next day and givena truckdriving job which Stalker knew Wiezycki very much wanted and whichStalker had encouraged him to hope for.Stalker said to Wiezycki that the onlyperson holding District 50 together in the plant was Stack,and that if he could getrid of him half their troubles would be over.'Stalker toldWiezycki to make it"rough"for Stack,and Wiezycki did so.-By suggesting that Wiezycki try to trap Stack into a rule violation in order todischarge him to discourage activity in District 50, and by suggesting he make itrough on Stack,Respondent through Stalker further interfered with,restrained, andcoerced employees in the rights guaranteed in Section 7, thereby further violatingSection8(a)(1). -While Local 1's cards were being circulated in November and December 1962Stalker toldWiezycki to spread the rumor around Saginaw that if in substanceDistrict 50 remained the bargaining agent it would cost the Company a lot ofmoney and the Gaines Brothers(officers in the corporation) would not stand forthat,that instead they would lock up the plant. Stalker said that he was goingto have a piece of equipment packaged and,crated and placed right outside whereeverybody could see it and bearing a Kentucky address.Stalker said thatWiezycki should stand by that piece of machinery and whenpeople came by he should tell them"there goes -the first piece."Wiezycki neversaw any piece of machinery crated and. thusly addressed.From time to timeStalker gave him other rumors to spread in the plant-such as that the officials ofDistrict 50 were a bunch of drunks and were sitting in bars all the time,that theofficials ofDistrict 50 were sitting with the Gaines Brothers having dinner andthat they were not going to do anything for the employees but only hurt them,and that the shop was going to be moved or locked up.Wiezycki testified, "I be-lieved him at first,I believed everything he said."By Stalker's instructingWiezyckito spread these rumors Respondent further violated Section 8(a)( I) of the Act.In one of his early meetings with Stalker the latter mentioned the names of anumber of people who were helping Local 1 and the names of a number of peoplewho were opposed to it.Among the latter were Clarence Nieman,hiswife, andIoline Ecker,and a number of officers of the local of District 50. From time totime Stalker would tell Wiezycki to contact a_ certain person who worked at acertain place,sometimes naming him, and find out how that employee felt aboutthe unions.Wiezycki.would report back as directed.He reported that ClarenceNieman was strictly for District 50. Stalker replied that"we know he is real strong,we will get him out of the way the first change[chance] we get."By Stalker'sdirectingWiezycki to learn and report back the union sympathies of employees asrelated in this paragraph,Respondent further violated Section 8(a) (1) ofthe Act.744-670-65-vol. 146--39 '592DECISIONS- OF NATIONAL LABOR RELATIONS BOARD' -At least -twice Stalker, told Wiezycki to spy upon or arrange for the spying uponand to inform upon specific District 50 meetings. In November 1962 Stalker in-structedWiezycki to get together with employee Jack Beach and go together to anupcoming District 50 meeting and learn what they talked about. Stalker expressedparticular interest -in learning everything that- was said at the meeting about oneLinda Rohn, whom Stalker characterized as a good friend of Nieman's and Ecker's.Stalker added that he had to bust up this organization, that the sanding department(where- Nieman -and Ecker worked) and the cabinet department were the "hottestspot- in the plant."Wiezycki attended this meeting and took notes until the presi-Wiezycki got up and left rather than cause an incident or a fight. The followingday he reported to Stalker everything he had learned at that meeting, includingthose who were present, insofar as he could identify them, and what was talkedabout.Later, in April 1963, Stalker asked Wiezycki to find somebody who couldbe trusted to learn what went on at a District 50 meeting at the YMCA.Unableto find anybody else, Wiezycki sat in his automobile near the entrance to the YMCAon the night of the meeting, April 25, 1963, and made a list of those who went in,including Nieman and his wife.The following day he turned the list over to Stalkerand explained anything that needed explaining-as in those cases where Wiezyckidid not know the names of specific employees but could explain on what machineinwhat department they worked.By Stalker's instructing or. suggesting thatWiezycki obtain information about these union meetings and report this informationto him, Respondent further violated Section 8(a) (1) of the Act.According to the credited testimony of Wiezycki, in January Stalker told him hehad a "real hot spot" in the finishing department and wanted to put Wiezycki upthere for awhile; that if Wiezycki "did the job up there you have done downstairswe are going to win this thing all the way, meaning we are going to win this thingfor" Local 1.By tellingWiezycki in essence that he was being transferred toanother department in order to do a "job" up there for one union over another,Respondent through Stalker further interfered with, restrained, and coerced em-ployees in the exercise of rights guaranteed in Section 7, thereby further violatingSection 8 (a) (1).At a time when the Regional Office was investigating a complaint case filed againstthe Company,2 in early February 1963, according to the credited testimony ofWiezycki, Stalker handed Wiezycki what Stalker characterized as Wiezycki's "casehistory," telling him that a Board agent would be coming over and that. Wiezyckishould tell him only what was in this typed document, that Wiezycki should remem-ber everything in the document and relate it and nothing else; and after learning itscontentsWiezycki should tear up the document. Stalker also gave him a "casehistory" to deliver to Jack Beach, which Wiezycki delivered.Stalker told him hewas giving "statements" to a number of people to make to the Board agent, andthat the Board "will probably send us some poster to put up, and it will tell all thecharges, and we will admit to it and sign it, and A. J. Gaines [president of Respond-ent]will have to sign it, and we will give the people freedom to talk about anyunion they want, and we will . . . have the Board on our side right from thestart."Wiezycki testified that when the board agent came over and was in Stalker'soffice, Stalker calledWiezycki into the office and in the agent's presence toldWiezycki to give the Board agent full cooperation and tell him everything he wantedto know.Wiezycki and the agent then went to the Board agent's car'and Wiezyckitold him only what Stalker had directed him to say in his "case history."Theaffidavit he-signed for the Board agent stated, principally, that Stalker had threat-ened Wiezycki with discharge because of his activity on behalf of Local 1.Therecord herein belied the accuracy, of any such assertion.Wiezycki testified thatmuch of the affidavit was not true.The 'charge in Case No. 7-CA-4062 (of which I take official' notice) alleged,inter alia,that Stalker had threatened Wiezycki and another employee with dis-charge for talking on behalf of Local 1.Respondent posted one of the Board'scustomary notices, dated April 4, 1963, stating,inter alia,in customary -noticelanguage, that Respondent would not threaten to discharge employees because oftheir activity on behalf of Local 1.2I take official notice that on January 10, 1963, Local 1 filed a charge and on Febru.ary 14, 1963, filed an amendment to the charge, in Case No. 7-CA-4062. SAGINAW FURNITURE SHOPS, INC.593Under Section 7 of the Act employees have the right toengage inor refrain fromengagingin union activities.When an employee learns that his employer, in oppos-ing a union,will go so far as to compel him to commit perjury, the employee cannotfeel free himself toengagein or refrainfrom engagingin union activities.Further,Section 7 includes the right of allemployeesnot to have fellow employees pressuredintomaking falseaffidavitsrelating toBoard proceedings designed to vindicateemployee rights.Cf.N.L.R.B. v. Talladega Cotton Factory, Inc., 213F. 2d 208(C.A. 5), enfg. 106 NLRB 295;N.L.R.B. v. Better Monkey Grip Company, 243F. 2d 836 (C.A. 5), enfg. 115 NLRB 1170, cert. denied 353 U.S. 864. For thesereasonsI find that by directing Wiezycki to testify falsely before the Board agentRespondentinterfered with, restrained, and coerced employees in the rights guaran-teed in Section 7, Respondent thereby further violating Section 8(a)(1).The testimony of employee Jack Beach, if believed, showed Beach, as wasWiezycki, to be intimately associated with Stalker in the latter's efforts to supplantDistrict 50 with Local 1.Beach's testimony paralleledWiezycki's in the types ofstatements attributed to Stalker.If,as I have found above, Wiezycki's testimonywas basically true, then I believe Beach's testimony was basically true also.Beach'smemory was not as good as Wiezycki's and he, as did Wiezycki, repudiated much ofhis first affidavit given while he was under the sway of Stalker.Nevertheless by hisdemeanoron the witness stand he impressedme as havingreally lived throughthe statements and acts he was describing and as making an honest effort to describethese events to the best of his ability.For thesereasonsI find he was a crediblewitness and I credit his testimony as follows:Beach testified that during the fall of 1962 he had nearly daily contact withStalker concerning union matters; that Stalker told him to tell the employees whatbenefits, higher wages, they would get if Local 1 came back in.When, once, Beachreported that most of the workers thought Local 1 was "all for the shop-that itwasn'tfor the people-the working people," Stalker replied, "Well, just promisethem things and try to get District 50 out." Stalker added, "Before we will letthem back in . . . we will just lock the doors.We can't allow them in anotheryear."Stalker told Beach in substance that if Beach would help him in thosematters, Beach would get a higher paying job.By this interference, this threat tolock the doors, and this promise of economic benefit to Beach, Respondent furtherviolated Section 8(a) (1) of the Act.Stalker told Beach that the officers of the local of District 50,naming them, andClarence Nieman, were nothing but troublemakers and that he had to get rid of them.Stalker said Nieman was for District 50 and he could not have that in the plant.By these threats Respondent violated Section 8 (a)( I) of the Act.When Beach had been in the plant about 2 months and had been serving Stalkerin union mattersas directed, Stalker told him that he did not allow anybody todoublecross him, and that if anybody did he would be sorry for it. Beach citedthis statement as one reasonhe gave a partially false affidavit to a Board agent.Stalker asked Beach to attend all District 50 meetings and report to him whathappened at them.By this request Respondent further violated Section 8(a)(1).InMarch 1963, Stalker asked Beach to getsignaturesof those who were forLocal 1 and those who were for District 50.This request was a furtherviolationof Section8(a) (1).Sometime after March 13, 1963, Stalker wrote out andhandedto Beach thefollowing languageon a yellow slip which is in evidence:We the undersigned demand District "50" United Mine Workers of Americareturn our $3.50 dues for the month of March.We the undersigned are notrepresented by District "50" only up to March 13, 1963,and feelDistrict "50"was not entitled to these dues.To be remembered at this point is that District 50's contractterminatedon March 13,1963.Stalker told Beach to copy this language onto a blank piece of paper Stalkeralso gave Beach andto have employeessign it.At Beach's requestWiezycki typedthislanguage ontothe blank paper, and both of them solicited signatures on it.Stalker testified that he wrote thislanguage outatBeach'srequest.Upon theentire record considered as a whole, I believe and find that Stalker took the initiativeand that in either case by this action Respondent further violatedSection 8(a) (1).About October 12, 1962, according to the credited testimony of employee KathleenNieman,wife of Clarence Nieman,PersonnelDirector Stalker told her that theplant was in"sucha mess" because of the interunioncontest,and asked her what ,594DECISIONS OF NiTIONAL LABOR RELATIONS BOARD",the people,"what her husband,and what shethoughtof District50.Stalker saldlthat he had been hired for only 1 year 3 "because the shop was goingto pack up,and move down South, that itwasn't going tolast any more thana year....By interrogating this witness as lie did and by threateningthat the plant would!move, Respondent through Stalker violated Section8(a)(1). In thisor anotherconversation about the same time Respondent further violatedSection 8(a)(1) by'Stalker's interrogation ofMrs. Nieman as to whether she had seen any Local 1-cards being passed around.About thesametime Stalker aslted Mrs. Nieman whatunion Clarence, her husband, was for, and when she repliedshe didnot know,Stalker said he knew Clarence "was pushing for the Mine Workers, and if he didn'tstop it that he was going to haveto let him go."'This interrogation and this threatwere further violations of Section 8(a) (1).On or about April 16, 1963, Clarence Nieman gave testimonyto a Board agent.The following morning Stalker called Wiezyckr into his office,, told Barn, that Nieman,hadgivena statementagainstthe Company to a Boardagent,toldWiezycki towatch Nieman and see everything he did, and added that "we. have to- Hie that manthe first time he steps outof line,Iwant to know exactly what he does" Stalkeralso toldWiezycki to contact Nieman and ask him "how, everything went lastnight."Wiezycki carried out the instructions.By instructing,Wiezycki to spyupon and inform upon Nieman, to contact Nieman and ask him: how everythingwent last night, and by threatening to discharge Nieman because he gavea statement"againstthe Company" to a Board agent and impliedly, because he, was, in favor ofDistrict 50, Respondent further violated Section, 8 (a1) (1) of the Act.After employee-dischargee Robert Burnell was, hired in late January 1963, StalkertoldWiezycki he had hired another new man for the,sandingdepartment and hewanted Wiezycki to talk to him about the unions, andmake sure he went along withLocal 1, concluding that if he did not Stalker wanted to know about it.Wiezyckiasked Burnell which union he was going to vote for and Burnell: replied for District50, which information Wiezycki passed on to Stalker.By instructing Wiezycki tointerfere into and report upon Burnell'sunionsentiments, Respondent further vio-lated Section 8(a)( I) of the Act.In late October 1962, according to the credited testimony of employee-dischargeeJoline Ecker, her foreman, Harold Szott, told her that he did not think District 50would be in the plant after this year.Ecker replied that she thought "they wouldand that we needed them to get things straightened out and give the people a chance,and he said I had to be careful [whom] I was talking to about the unions and whatI hadsaidthat it could cost me my job...." In Ecker's pretrial statementthis lastphrase was, "it might look bad for me."Although Szott denied everdiscussingunionswith Ecker or warning her not to talk about District 50, upon the entire recordconsidered as a whole I credit Ecker's testimony and find that whichever phraseSzott used-"cost me my job" or "look bad"-his remark amounted to an implied'threat of adverse economic consequences, Respondent thereby further violatingSection 8(a) (1) of the Act.Wiezycki credibly testified that he had a number of conversations with Foreman,Harold Szott about unions.When Wiezycki started to wear District 50 buttons, in,the middle of May 1963, Szott asked him whose 'side he was on, observing that nowhe was on District 50's side and before he was on Local 1's side.Although Szottdenied this, by his demeanor Szott did not impressme as acredible witness on matters.concerninghis knowledge and statements about union activities of employees.On,the entire record, I find this conversation occurred and that by this interrogation Re-spondent further violated Section8(a)( 0.At thetimeof a District 50 meeting on May 23, Szott asked Wiezycki who wasrunningfor what offices in District 50, Respondent by this interrogation furtherviolating Section 8(a) (1).Wiezycki told Szott that he, himself was running for twooffices: sergeant-at-arms and steward for the sanding department.At an undesignated time, but presumably while Wiezycki was in the machinesandingdepartment under Szott within or after the Section 10(b) period (the 6months prior to the filing of the original charge), a new employee spoke his mindabout unions in the presence of Foreman Szott, saying, "Yes, I'm for any union that8 Stalker began working for Respondent on August 8, 1962As he himself was newlyemployed by Respondent, as he exercised much power for one newly employed, and as betook such an unneutral, one-sided stand as between the two unions, it is inconceivableon this record that he was acting on his own and was not executing company policy. Nosuch claim was advanced by Respondent. On the entire record, I find that in all viola-tions herein found to have been committed by him Stalker was executing company policyfor which Respondent is responsible. SAGINAW FURNITURE SHOPS, INC.595,will help the people ... District 50 sounds like you are doing a good job." Szottwarned, "You had better watch the way you talk around here.You can get your-self fired that way."By this implied threat Respondent further violated Section 8(a)(1).C. The dischargesThe reasons for four discharges were litigated: of Joline Ecker on February 27,.Robert Burnell on March 14, Clarence Nieman on April 26, and Jerome Wiezyckion June 21-all in 1963.As Respondent contended that Ecker and Nieman weredischarged pursuant to a new program for dealing with tardiness and absenteeism,their cases are discussed together.1.Ecker and NiemanJoline Ecker and Clarence Nieman both ranmachines inthemachine sandingdepartment under Foreman Harold Szott.All were old employees; Szott havingbeen foreman for 10 years, Ecker having been in the department 5 years, and Niemannearly 3 years when Ecker was discharged February 27 and Nieman was dischargedApril 26, 1963.Both did satisfactory work.Both wore District 50 buttons in theplant on their work clothes.Nieman attended all District 50 meetings.Beyond anydoubt Stalker and Szott, who participated in the discussions leading to their layoff,knew, as hasbeenseen from evidence given above, that both these employees wereadherentsofDistrict50.Respondent'sintentionstoward them were welldocumented.When Stalker had asked him to pass out Local 1 cardsand made promises asinducements, Nieman, despite his financial difficulties, evidently did not agree tohelp Stalker and did not do so.As has been seen above Nieman thereafter was inStalker'smind as a District 50 man and was slated to be eliminated. Several timesStalker mentioned Nieman to Wiezycki as a candidate for discharge because of hisDistrict 50 connection.In a conversation with Beach, Stalker referred to Niemanas a troublemaker and added that Nieman was for District 50 and said he was goingto get rid of him. Stalker had threatened Mrs. Nieman that if her husband didnot stop "pushing" for District 50 he would be discharged. In April, Stalker hadput Wiezycki to spying upon and informing upon Nieman.Nieman was dischargedthe morning after he attended a District 50 meeting, which fact Wiezycki reportedto Stalker.AS has been seen above Szott had warned Ecker about speaking up for District 50L1is ,uspresence:In late December 1962, or early January 1963, Ecker stood right up to Stalkerand Szott in the assertion of what she deemed to be employee rights under the Dis-trict 50 contract.All the "blowers," which sucked the fine wood dust away fromthe sanding machines and the operators of them, suddenly ceased operating.Re-spondent announced that the employees could go home or could continue operatingthe machines without the blowers, but were not to stand around and do nothing.ToSzott and then to Szott and Stalker together, Ecker asserted vigorously that the em-ployees were entitled to 4 hours' pay.The District 50 committeemen who par-ticipated in the discussion at Ecker's request did not know the answer, and DonStack, the president of the local of District 50, said he would talk to District 50'srepresentative.Stalker did not allow the 4 hours' pay and said the employees wereto work or go home. Prior to this incident, according to the credited testimony ofEcker, Stalker would always speak to her and pass the time of day when he wouldpassher and Szott used to discuss his problems with her.After this neither of themever stopped to talk with her.One day in late January or early February, according to the credited testimony ofWiezycki, Stalker told Wiezycki that he was going to have to get rid of employeeswho were aiding District 50, that one way he could do this was to issue them warningnotices for tardiness and absenteeism, that he had to give them at least two warningnotices and the third time he could get rid of them.He said "he was going to usethis as a means to get rid of the people for District 50." Stalker mentioned thenamesof a number of employees he said were going to get a written warning in-cluding Ecker and Nieman. In fact Ecker was the first to be given a written warn-ing in her department and the first discharged for tardiness or absenteeism.According to the credited testimony of Jack Beach, about thesametime Stalker toldBeach that he "could fill that place up with new people so he could ring the voteand get theWoodworkers [Local 1] in.He said, `I have got to get all of theseold people out and new people in so they will know how to vote."'When Beach 596DECISIONS OF NATIONALLABOR RELATIONS BOARDasked him how hecould do this Stalker replied, "All I have todo is put `unsatisfactorywork'down on theirwork record,or justfor being late--eitherone," and that hewould send registeredletters through the mail saying that they were fired.By threatening,as setforth in the abovetwo paragraphs,to use pretexts to be ridof District 50 supporters,Respondentfurther violated Section8 (a)( 1 ) ofthe Act.All of the aboveevidence came intothe record in the GeneralCounsel'scase-in-chief.Thereafter,in Respondent's case-in-chief, Respondent proved that Re-spondent's figures showedin January 1963a great drop in productionper labordollar;or, statedconversely,a great increase in cost ofproduction per dollar ex-pended forlabor.After study Respondent concluded thata principal causefor thisdrop was tardiness and absenteeismand that one of the worstoffenders in theserespectswas Szott'smachine sanding department.Respondent's president held aforemen'smeetingabout the middle of Januaryand Respondentdecided totightenup on tardiness and absenteeism.Thiswas Respondent's firstmajoreffort in someyears to reduce or eliminatetardiness and absenteeism.A newplannot clearlyspelled outin the record,was announcedto foremen, which provided for warningsto offenders and at leastone writtennotificationbefore disciplinaryaction was to betaken.Undoubtedlythe foremennotifiedemployeesto get towork on time and notbe absentwithouta good reason.The production figures per dollar oflabor costsreturnedto about normal by February10 and remained there.Respondent's presidentput Stalker in charge of enforcingthe newprogram.Thebasicquestion in thispart of thecaseis whether Stalker did so -fairly and nondiscrimi-natorily or whether heused this new program as'a pretext for unloading some Dis-trict 50 adherents as he told Wiezycki and Beach he would do (assetforth above).Study of the daily absentee record cardsput inevidencerevealsthat indeed he didnot doso fairly and nondiscriminatorily and thathe did use the new program as apretext for such purpose.Stalker testified that forgiving written warnings and disciplinary action under thenew program,only an employee'stardyor absentee conductafter February1, 1963,was considered.The cards disclosed that Eckerwas given a writtenwarningFebruary8 aftertwo tardinessesin February (2 minutes,February 1,12 minutes,February 4) and 1 day'sabsence because of illness, an excused absence.She wasgiven her written warningthe day afterher excused absence because of illness.Shewas discharged after five more incidents of tardiness(2minutes late twice, 3minutes once, 6 minutes once, and1hour,57 minutes once because of two flattires).Clarence Niemanwas givena writtenwarningon February20 after being tardytwicein February-afterbeing i minute lateFebruary 6and 3 minuteslate Febru-ary 20.He wasdischarged after threemore tardinesses:5 minuteslate February 25,27 minutes late February 27 because of transportation difficulties,and 57 minuteslateApril 26.In addition Nieman leftwork early once, on April 9.Amongthosenotdischargeddespite tardiness and absentee records comparableto or worsethan Ecker'sand Nieman'swere Joseph Humpert,William Peterson,and Nora I.Stringer.Joseph Humpertreceiveda written warning notice June7 afterhe had been tardyfivetimessinceFebruary1and in additionhad left workearly four times, oncewithout any noted reason.Afterreceiving his written notice he was late fourtimes(one was excused because of illness),and in addition left work once becauseof illnessin his family.He was notdischarged.William Peterson receiveda writtenwarning afterfour tardinesses,three of whichwere tardinessesfor over 11 hours, the other for24 minutes.Thereafter priorto, thehearinghe left work early twice andwas tardy(3minutes)once but wasnot discharged.NoraI.Stringer received a written warning April 17 after being late or leavingwork early since February1 somesix times.Since then she has come late.or left .early at leastfourtimes,but hasnot been discharged.Stalker testifiedthat only theemployees'record in February counted unless theemployeeshad a.particularly bad record in Januaryand it continued.To be notedin this connectionis that Ecker was tardy4 timesin January andabsent 9 days(7 becauseof illnes inher family and1because of her own illness,both excusedreasons),Nieman9 times,Humpert 14times,Peterson 11 times, Groover 3 times(plus 3 days'illness), Stringer 3 times.From the aboveit appears that in passing judgment upon her case Stalker counted-against Ecker her 8 days in Januaryof illness or illness inher family,which wereexcused reasonsfor absence.Otherwise Eckerwas discharged after 5 incidents inJanuary and 8 in February;13 in all.Nieman was discharged after 9 incidents in SAGINAW FURNITURESHOPS,INC. -January and 7 in February;16in all..By contrast Humpert was not discharged-despite his 14 incidents in January and 13 in.February; 27 in all.By contrastPeterson was not discharged despite his 11 incidents in January and 7 in' February;18 in all.By contrast Stringer was not discharged despite her 3 incidents in January-and 10 in February; 13 inall.-Upon the above analysis of the absentee cards and the entire record'considered as.awhole, I conclude that tardiness and absenteeism was but a pretext,and thatRespondent really discharged Nieman and Ecker to be rid of two District 50adherents for th'e purpose of discouraging further membership, sympathy, and.activity in District 50-Respondent thereby violating Section 8(a)(3) and (1) ofthe Act.-2.Robert BurnellBurnell worked for Respondent for only about 61/ weeks, from January 28 untilMarch 14, 1963.He is 20 years old.He worked in the machine sanding depart-ment under Foreman Szott.During his last 41/aweeks he wore two'union badges,-one for District 50 and one for Umted Mine Workers.As has been seen above atStalker's requestWiezycki inquired of Burnell how he was going to vote andireported back to Stalker that Burnell was going to vote for District 50. Stalker,replied that "he would look into it."The day before Burnell'sdischarge JackBeach went up to Burnell and had a conversation with him about which union hewas for.Beach testified in substance that Burnell said he had signed up forDistrict 50.Burnell testified he told Beach it was none of his business.As bothtestified Burnell was wearing a District 50 button, and as by then Beach must have'been identified in the plant as a Local 1 man, it is clear that Beach- understoodBurnell was for District 50.Beach testified-that he reported his conversation withBurnell to Stalker.When Wiezycki noticed that Burnell no longer reported for work, after his dis-charge,Wiezycki' asked Stalker what happened, to Burnell.Stalker replied, -"Wetook care of Bob like we will take care of some of the other people that are tryingto organize District 50 in our plant."By this statement including the threat, Re-spondent further violated Section 8 (a) (1).In substance Respondent contended that Burnell was discharged because he wasnot a satisfactory worker,that he was slow and clumsy.During his few weeks ofemployment he was assigned to work on several machines-which was not unusualin that department.Respondent's employee-witnessDorothy Knezek, who `worked - across from(Burnell) at times," credibly testified with insight, "I know that he tried hard.'Sometimes I think he was trying too hard." She testified, "It seems like wheneverhe piled the stock it fell. ..."Once she straightened up some 'work . for him.Respondent'semployee-witnessWilliam Peterson testified as to Burnell'sdiffi-culties early in his employment in piling material correctly onto the trucks.Wiezycki credibly testified that several weeks after Burnell's discharge, one Satur-day when Wiezycki was working, Szott assigned him to the balloon sander, which-sanded legs, saying that he really missed Burnell; that, in substance,the balloon,sander was always behind because there were-four legs to every piece of furnitureand so he had to get them out four times as fast; that he wished he had Burnell'back; and that Burnell and the man who was working with him on the balloon sanderwere two of the best men he ever had-presumably on the balloon sander.Wiezyckicredibly testified also that Burnell was faster on the balloonf sander than he was.Burnell was hired by Stalker, who testified he told Burnell at that time "that hehad a 60-day probationary period which would- be up to the foreman to decidewhether or not he would continue in employment. If his work was satisfactory hewould continue.If not, he would be discharged."This seems to say that Stalkertold Burnell that he had 60 days in which to prove himself.Despite this Respondentkept him only 32'or 33 working days and then discharged him.Respondent's'testimony, including Knezek's testimony that Burnell tried hard, possibly too hard,considered in the light of the entire record,fails of conviction that Respondent gaveBurnell the full opportunity it indicated intention to give him when it hired him.As Burnell was discharged during the period Stalker was seeking pretexts for gettingrid of District 50' adherents,as Stalker knew from both Wiezycki and Beach thatBurnell was for District 50, as Stalker in essence admitted to Wiezycki after the-discharge that Burnell was one of those eliminated because of his sympathy forDistrict 50, and upon the entire record considered as a whole, I conclude and -findthat Respondent discharged Burnell to discourage further employee sympathy for,and activity and membership in, District 50, . Respondent-thereby violating Section8(ay(3) and (1) of the Act. 598-DECISIONS OF NATIONAL LABOR RELATIONS BOARD3. Jerome WiezyckiWiezycki worked for Respondent from October 10, 1962, until June 21, 1963, aperiod of over 8 months.He served in several departments, the transfers beingarranged by Stalker and the foremen of the departments involved.According toRespondent's testimony at least two foremen, Henning and Szott, complained toStalker about Wiezycki's frequent absences from his post of duty.To be off onunion matters for Stalker was consistent with Wiezycki's credited testimony above.There is no evidence the foremen knew what Wiezycki was doing for Stalker.Stalker testified also as to other complaints made about Wiezycki by the foremento Stalker.Insofar as this testimony and the reasons for his transfer from depart-ment to department were relevant, they showed that whatever Wiezycki's short-comings Stalker always found another job for him and there was always a placefor him during the period that he was doing Stalker's bidding on union affairs.Onceduring this period Stalker arranged to keep Wiezycki when he was vulnerable tolayoff by transferring him temporarily out of the department having the layoff.Tobe noted is that he was never given a written warning for any alleged shortcomingsand that he was always protected by Stalker when foremen complained about him.During this period, Stalker knew that Wiezycki was ambitious to get ahead in theCompany, and Stalker encouraged this ambition. In late November and after thatwhen Wiezycki thought he had a chance to become a truckdriver for the Companyand indicated to Stalker that he very much wanted to do that, Stalker encouragedhim.An outstanding example of protection of -Wiezycki occurred on May 13, 1963,when Respondent was considering who was responsible for damaging the drumsanding machine the day before.Respondent at first blamed Wiezycki and gavehim a written warning and a 1-week layoff. Then in a few hours SuperintendentGlass, having talked with the foreman and Stalker, and expressing doubt as towhether Wiezycki or Carl Lock was responsible for the damage, canceled the layoffand gave Wiezycki another assignment immediately.Lock was a brother ofStalker's wife; he was Stalker's brother-in-law.The record is silent as to any warn-ing or discipline dealt to Lock, and as to any consideration being given to dis-charging either of them even though the out-of-pocket cost for repairing the drumsander was over $1,500, not counting loss of production.Superintendent Glassevidently never concluded which one, Wiezycki or Lock, was responsible for theaccident.Had the Company intended to discharge Wiezycki over the drum sanderincident, it would have done so then and there.The fact that Superintendent Glasscalled him back and withdrew the layoff and thereafter let the matter drop, eventhough it was a costly accident to the Company, is proof that the Company did notconclude thatWiezycki was responsible for the accident.Yet, on June 20, inreciting toWiezycki his alleged faults Stalker included damaging the drum sander.For some time prior to this accident Wiezycki had been growing in revulsion overthe shoddy things he was doing for Stalker; over the hurtful disservice he was render-ing his fellow workers.This accident and its aftermath completely altered hisrelationship to Stalker.He signed up with District 50, started wearing District 50buttons, ceased reporting to Stalker, and gave a second affidavit to the Board'sRegional Office partially repudiating the earlier one Stalker had virtually dictatedfor him.This change of attitude by Wiezycki necessarily came to the attention ofStalker and necessarily in Stalker's mind placed Wiezycki in the role of an adherentof District 50, which Stalker was seeking to eliminate.Stalker, throughWiezyckiand Beach, had obviously kept himself well informed as to what the employees werethinking concerning the two unions, and was obviously aware that the change ofallegiance by Wiezycki, who theretofore had been so openly promoting for Local 1,would be costly to Stalker's desire to eliminate District 50.Further, as has beenseenabove, in the middle and last of May, Foreman Szott questioned Wiezyckiconcerning his change of allegiance and concerning ' who was running for officesinDistrict 50; and Szott learned that Wiezycki was running for two offices inDistrict 50. -By this shift of allegiance Wiezycki obviously made himself vulnerableto retaliation by Stalker.Stalker's opportunity to retaliate came when Respondent's president, visiting theplant from his Chicago office, happened on June 20 to see Wiezycki several timesapparently not working, and looking directly at the president and laughing.Uponinquiry,Respondent's president learnedWiezycki's identity and was also told byStalker or Foreman Szott that Wiezycki was the one who had damaged the drumsander.Thereupon the president directed that Wiezycki be transferred to anotherjob. - There is no evidence that this order was discriminatorily motivated.To benoted isthat he did not direct that Wiezycki be discharged or that he be given a SAGINAW FURNITURE SHOPS, INC.599lastwarning.I find on the entire record that these ideas were Stalker's. Stalkerfound a job for Wiezycki in the veneer department and arranged with its foremanto have Wiezycki report to work there the following day. Stalker testified this wasthe only job then available.Wiezycki had previously asked to work in that depart-ment,once while his wife worked there for a few days.In informing Wiezycki of his transfer,Stalker also gave Wiezycki a verbal lastwarning and he did so in the presence of Wiezycki's old foreman,Szott, and alsohis new foreman, Gilroy Gosler. In their presence Stalker read from a type-written paper a list of things Wiezycki had done wrong during the course of hisemployment-including doing sloppy work,being careless,talking to people aroundhis work area, damaging the drum sander, lacking responsibility toward his superiors,and spending too much time on his break periods. To be noted is that several ofthese alleged shortcomings had obviously been nurtured by the mission Wiezycki wasconstantly performing for Stalker over a period of months-shortcomings such astalking, too long break periods, and lack of responsibility toward supervisors.Stalker testifiedthatWiezycki "never said a thing all through the meeting.He justsat there and grinned ...:. It must have been as clear to Wiezycki at that timeas it is to me now upon careful study of the record that Stalker was laying the trapto penalizeWiezycki for conduct Stalker, himself, had in part caused.By thefollowing morningWiezyckiwas not grinning.The following morning, Friday, June 21, Wiezycki reported for work in theveneer department,which was in the basement.Itwas hot and stuffy, a wet, damphotness.His actions that day reveal that he was obviously upset at his transferand his suddenly finding himself in this stuffy hot room.The foreman moved thehot pressman onto the cold press and assigned Wiezycki to the hot press.His jobwas to push the pans out of the hot press with a steel rod capped with brass.Veryshortly after he started he told the old hot pressman, who was teaching him theoperation, that he did not like the job and that he would not last very long on it.After he had been on the job about an hour, Wiezycki asked and received fromthe foreman a pass to go to first paid.Wiezycki credibly testified that he felt sickand dizzy and that his heart was beating too fast, and that in substance 'he told thenurse this.Instead of attempting to minister to his needs or even to learn whatthey were, the nurse (whose first-aid room was right across from Stalker's officeand who kept various records for Stalker including the atttendance and absenteerecords) went immediately to Stalker's office and reported to Stalker that, accord-ing to Stalker,Wiezycki "claimed he couldn't work downstairs."Stalker hadWiezycki sent in where he was confronted by Stalker and the foreman of theveneer room.Wiezycki told them, according to Wiezycki's credited testimony, thathe felt sick and dizzy. Stalker told him he was not sick and that he had refusedto work.Wiezycki said that he had not refused to work, that he was sick andhad come up to see the nurse, not Stalker. The foreman and Stalker both testifiedthatWiezycki asked Gosler to feel his heart beat.Yet Stalker incrediblytestifiedthatWiezycki did not say anything about being sick but stated only that he couldnot work down there in the veneer room.Wiezycki complained it was hot in theveneer room and at Stalker's request the foreman left and returned with the reportthat the thermometer where Wiezycki was working indicated the temperature was76 degrees.The interview ended by Stalker's saying he would make an appoint-ment for Wiezycki with a doctor.Wiezycki agreed with this idea. It is incon-ceivable to me that Stalker would have decided to refer Wiezycki to a doctor if thematter of Wiezycki's state of health had not been a subject of the discussion andif Stalker had not had a real doubt about this state of health.To be noted is thatthough Stalker testified that several times Wiezycki said, "I can't work down there,"Stalker did not testify that Wiezycki said, "I will not work down there "Upon theabove evidence and the entire record considered as a whole, I believe and findthatWiezycki did notrefuseto do the work in the veneer room and that Stalkerseized upon the incident as an opportunity to get rid of Wiezycki on the pretext ofrefusal towork,insubordination.While Foreman Gosler was out getting the temperature reading Wiezycki asked'Stalker how it felt to have someone do something contrary to the way Stalker wantedit done around there.Wiezycki also told Stalker he had a lot of surprises comingin the next few months and that Wiezycki hoped Stalker got what he deserved. Inview of Wiezycki's past intimate relationship with Stalker I do not find that the ex-pression of these sentimentsby Wiezyckiamounted to insubordination.After he left the plant that Friday, June 21, Wiezyckiwas examinedby his owndoctor, who wanted to admit him to a hospital.When Wiezycki tried to be admitted-the following day, June 22, as an employee of Respondent under the Company's 600DECISIONS OF NATIONAL LABOR RELATIONS BOARDhospitalization plan, he was turned away on the ground that Stalker had informedthe hospital that he wasno longeremployed by the :Company and was therefore nolonger covered by, the insurance plan.In his June 21 exit interview Stalker told Wiezycki to punch out and to call backlater that morning to learn the hour of his appointment with the company doctor.Wiezycki did- not call back until that afternoon, when Stalker was out.WhenWiezycki reached Stalker by telephone later that day Stalker told him that he hadnot called back as he was supposed to and that Stalker would write him when his-appointment with the Company's doctor was to be.When Wiezycki asked what hasstatus was Stalker replied that he was fired. I conclude and find that Wiezycki wasdischarged on June 21.On Saturday, Stalker sent Wiezycki a letter telling him he hadan appointmentwith the Company's doctor Monday, June 24, at 2:15 p.m.Wiezycki did not receivethis until after the appointed time.He promptly called Stalker who made an im-mediate appointment with the doctor and Wiezycki was examined by the doctor thefollowing day.Immediately, after being examined by the doctor, Wiezycki tele-phoned Stalker and asked him again what his status was. Stalker replied that as-far as he was concerned Wiezycki was fired; that he had refused to work; thatStalker was going to write the Company's lawyers in Chicago.Stalker's Saturday letter stated that the company doctor, Dr. Markey, "can see-no reasonwhy working on this job would be likely to cause you physical injuryUnless 'it is found that your refusal to perform the veneer room workassigned toyou was justified on the basis of your physical condition as you claim,your refusal to work on that job, taken together with your abusive and threateningconduct towards me thereafter on that same morning, is the last straw, and you mayconsider yourself discharged as of June 24, 1963."The report of Dr. Markey, dated June 26 and addressed to Stalker,after stating-the results of hisexamination, concluded:_After examining this patientand talking tohim, - it is my opinion he isphysically qualified to do the job that was asked. In fact; tosome extent,I feel it might help his weight problem.On the samedate Dr. Markeysenta letter toRespondent'sattorney in Chicago--stating:Please be advised thatI examinedMr. Wiezycki 6/26/63 at the request ofSaginaw Furniture Shops, Inc.After physical examinationand interview,it is,my opinion this man is capable of doing the job assigned to him eventhoughhe has some elevation in blood pressureand has a markedproblem ofoverweight,,My opinion is not only based on the fact of the physical'examination and,the age of this man (26) but also because I, personally, have toured the plantand have an idea of what the job consists of._Hoping this is the desired information, I amWiezycki's attempt to report "sick" to the, nurse which was rapidly converted byStalker into a "refusal to work," occurred on Friday, early in the morning.Notuntil Tuesday, June 25, the fourth.day after Friday, was Wiezycki examined by theCompany's doctor.Dr. Markey's report was silent as to any temporary indisposi-tion that may or might have beset Wiezycki on the previous Friday morning. It ap-peared to assume that if he was able to perform the work on Tuesday he was also,able to perform it the previous Friday morning. In short, it completely ignored thesituation asWiezycki had claimed it to be Friday morning and as I find it to havebeen; namely, that at that hour Wiezycki was physically and emotionally and psy-chologically indisposed.On July 1, 1963, Stalker wrote Wiezycki:... Dr. Markey states that based upon his ... examination of you and his'knowledge of the Veneer room job to which you were recently assigned, youwere and are capable of performing said job without in any way jeopardizing-your health.-Predicated upon said report your discharge from this Company as of June 24,1963, will be permitted to stand.It isinconceivable on this record that had Stalker had this veneer room incident-involvingWiezycki to pass upon when Wiezycki was following Stalker's bidding in,union affairs,that Stalker would have interpreted Wiezycki's attitude that morning-as -refusal-to work.Rather he would have borne with Wiezycki, would have tried'to help him, would have given him time off to recover, and possibly would have tried SAGINAW FURNITURE SHOPS, INC.601to find him another assignment.Upon the entire record considered as a whole, Ifind that Stalker interpreted Wiezycki's behavior as a refusal to work and dischargedhim for this alleged refusal in reprisal against Wiezycki because -Wiezycki hadchanged allegiance from Local 1 to District 50, because Stalker was aware thisswitch would be costly to Stalker's efforts to oust District 50 and get Local 1 backin, and in order to discourage further membership in and activity on behalf of Dis-trict 50; Respondent thereby further violating Section 8(a) (3) and (1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above, occurring in connectionwith the operations of Respondent described in section I, above, have a close, in-timate, and substantial relation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in the unfair labor practices set forthabove, I recommend that it cease and desist therefrom and that it take. certain af-firmative action designed to effectuate the policies of the Act.Respondent having unlawfully discharged Joline Ecker, Robert Burnell, ClarenceNieman, and Jerome Wiezycki because of their actual or suspected union activities,and not having offered them reinstatement, I recommend that Respondent offer tothese four employees immediate and full reinstatement to their former or substan-tially equivalent positions,4 without prejudice to their seniority and other rights andprivileges, and make them whole for any loss of pay they may have suffered by reasonof the discrimination against them by payment to each of a sum of money equal tothat which he normally would have earned as wages from the date of his discharge(February 27, 1963, in the case of Ecker; March 14, 1963, in the case of Burnell;April 26, 1963, in the case of Nieman; and June 21, 1963, in the case of Wiezycki),the date of the discrimination against him to the date when, pursuant to the Recom-mended Order herein, Respondent shall offer him reinstatement, less his net earningsduring said period(Crossett Lumber Company,8 NLRB 440, 497-498), said back-pay to be computed on a quarterly basis in the manner established by the Board inF.W. Woolworth Company,90 NLRB 289. The backpay obligation of Respond-ent shall include the payment of interest at the rate of 6 percent to be computed inthe manner set forth in IsisPlumbing & Heating Co.,138 NLRB 716. As providedin theWoolworthcase,I recommend further that Respondent make-available tothe Board, on request, payroll and other records in order to facilitate the checkingof the amount of backpay due.The violations of the Act committed by Respondent are persuasively related toother unfair labor practices proscribed by the Act and the danger of their commis-sion in the future is to be anticipated from the Respondent's conduct in the past.The preventive purposes of the Act will be thwarted unless the order is coextensivewith the threat. In order therefore to make more effective the interdependentguarantees of Section 7, to prevent a recurrence of unfair labor practices, and there-by minimize industrial strife which burdens and obstructs commerce and thus ef-fectuate the policies of the Act, I shall recommend that Respondent be ordered tocease and desist from infringing in any manner upon the rights guaranteed in Sec-tion 7 of the Act.AThe Chase National Bank of the City of New York, San Juan, Puerto Rico, Branch,65 NLRB 827. During the period Wiezycki was executing Stalker's instructions concern-ing union matters he worked in the. stock department. In the finishing department,.onseveral machines in the machine sanding department;he passed a physical test prescribedby the Motor Carrier Safety Regulations of the Interstate Commerce Commission to be-come a truckdriver for the 'Company and Stalker encouraged him to hope that he wouldbecome such.After this period he was assigned to making belts in the machine sandingdepartment.As Stalker was an incredible witness on most other matters I do not credithis testimony that at the time Wiezycki was transferred to the veneer room that was theonly job open in a plant employing 325 employees, even though 'there is no testimony asto what other jobs may have been then available. In view of Wiezycki's employment his-tory, and as he worked in the veneer room an hour or less, I find on the,entire recordthat his"former or substantially equivalent position" consists of any work in the plantthe is capable of performing in any department,Including the stock department,finishingdepartment,machine sanding department,truckdriving,shipping department,and veneerroom,but not confined to those departments. 602DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the basis of the foregoing findings of fact,and the entire record in the case,I make the following:CONCLUSIONS OF LAW1.Saginaw Furniture Shops, Inc., of Saginaw, Michigan,is engaged in commercewithin the meaning of Section2(6) and (7) of the Act.District 50, United Mine Workers of America,Ind., is a labor organizationwithin the meaning of Section 2(5) of the Act. Saginaw Woodworkers Federation,Local 1,Ind., is a labor organization within the meaning of Section 2(5) of the Act.3.By directing employees to spy and inform upon the union meetings, member-ship, sympathy, and activities of other employees; by interrogating employees con-cerning their and other employees'union membership,sympathy,and activities; incausing and directing employees to assist one union over another in the plant; by di-recting an employee to try to trap the employee president of a local of District 50into a rule violation in order to have a pretext to discharge him; by instructing em-ployees to spread the rumor around Saginaw that if District 50 remained the bar-gaining agent Respondent would lock up or move the plant;by instructing employeesto spread otherrumorsin the plant; by informing an employee he was being trans-ferred to another department to assist one union over another;by directing an em-ployee to testify falsely before a Board agent; by promises of benefit in return forassisting Respondent to oust one union and get another union in; by threatening todischarge employees in favor of District 50; by directing employees to assist Local. Iby getting Local 1 cards signed;by composing language for a petition to retrievedues paid to District 50; and by other acts; Respondent has engaged in and is en-gaging in unfair labor practices within the meaning of Section 8(a) (1) of the Act.4.By discriminating in regard to the hire and tenure of employment of JolineEcker,Robert Burnell,Clarence Nieman,and Jerome Wiezycki,thereby discourag-ingmembership in District 50, United Mine Workers of America,Ind., therebyencouraging membership in Saginaw Woodworkers Federation,Local 1,Ind.,Re-spondent has engaged in and is engaging in unfair labor practices within the meaningof Section 8 (a) (3) and(1) of the Act.5.Theaforesaid labor practices are unfair labor practices affecting commercewithin the meaning of Section 2(6) and(7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings offactand conclusionsof law, andupon the entire record in the case considered as a whole, I recommendthat theRespondent,Saginaw Furniture Shops,Inc., Saginaw,Michigan,itsofficers,agents,successors,and assigns,shall:1.Ceaseand desist from:(a)Discouraging membership in District50,UnitedMineWorkers of America,Ind., or encouraging membership in SaginawWoodworkersFederation,Local 1, Ind..or discouraging or encouraging membership in anyother labororganization of itsemployees,by discriminatingin regardto the hire andtenureof their employmentor any term or conditionof employment.(b)Directing employees to spy andinform upon the union meetings,member-ship,sympathy,and activitiesof otheremployees;interrogatingemployees concern-ing their and other employees'union membership,sympathy,and activities;causingand directing employees to assist one unionoveranother in the plant;directing anemployee to.try totrap the employee president of a union into a rule violation inorder to have a pretext to discharge him; instructing employees to spread rumorsaround the plant and Saginawthat the Company would lockup or move the plantifDistrict 50 remainedthe bargaining agent; informing employees they are being,transferred to otherdepartments to assist one unionoveranother;directing em-ployeesto testify falsely beforeBoard agents; making promises of benefit to em-ployees in returnfor employees'assistingRespondent to oust one union and getanother union in; threatening to dischargeemployeesin favor ofDistrict 50;direct-ing employees to assistLocal 1 by getting Local 1cards signed;and composinglanguage for a petitionto retrieveduespaid to District 50.'(c) In any other manner interferingwith,restraining,or coercing its employeesin the exerciseof their rights toself-organization,to form labor organizations, tojoin or assist District50,UnitedMine Workers of America,Ind., orany otherlabor organization,to bargaincollectivelythrough representatives of their ownchoosing and to engage in concerted activitiesfor thepurposesof collectivebargain-ing orothermutual aid or protection,or to refrain fromany and allsuch activities,except tothe extent that such right may be affectedby anagreement requiring , SAGINAW FURNITURE SHOPS, INC.603membership in a labor organization as a condition of employment, as authorized inSection 8(a)(3) of the Act, as modified by the Labor-Management Reporting andDisclosure Act of 1959.2.Take the following affirmative action which I find will effectuate the policiesof the Act:(a)Offer reinstatement to Joline Ecker, Robert Burnell, Clarence Nieman, andJerome Wiezycki in accordance with the recommendations set forth in the sectionentitled "The Remedy."(b)Make whole Joline Ecker, Robert Burnell, Clarence Nieman, and JeromeWiezycki for any loss of pay they may have suffered by reason of Respondent'sdiscrimination against them in accordance with the recommendation set forth in thesection entitled "The Remedy."(c)Preserve and, upon request, make available to the Board or its agents, forexamination and copying, all payroll records, social security payment records, time-cards, personnel records and reports, and all records necessary to analyze the amountof backpay due and the rights of Joline Ecker, Robert Burnell, Clarence Nieman,and Jerome Wiezycki, under the terms of this Recommended Order.(d) Post at its plant in Saginaw, Michigan, copies of the attached notice marked'"Appendix." 5Copies of said notice, to be furnished by the Regional Director forthe Board's Seventh Region (Detroit, Michigan), shall, after being signed by therepresentative of , Respondent, be posted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to all employees are customarily posted.Reasonable steps shall be taken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(e)Notify the Regional Director for the Seventh Region, in writing, within 20days from the date of the receipt of this Decision, what steps the Respondent hastaken to comply herewith.66 In the event that this Recommended Order be adopted by the Board, the words "ADecision and Order" shall be substituted for the words "The Recommended Order of aTrial Examiner" in the notice. In the further event that the Board's Order be enforcedby a decree of a United States Court of Appeals, the words "A Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "A Decisionand Order."e In the event that this Recommended Order be adopted by the Board, this provisionshall be modified to read: "Notify said Uegional Director, in writing, within 10 days fromthe date of this Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEES'Pursuant to the Recommended Order of a Trial Examiner of the National LaborRelationsBoard,and inorder to effectuate the policies of the National Labor Rela-tionsAct, we hereby notify our employees that:WE WILL NOT direct employees to spy and inform upon the unionmeetings,membership, sympathy, or activities of other employees.WE WILL NOT unlawfully interrogate employees concerning their and otheremployees'unionmembership, sympathy, and activities.WE WILL NOT cause and direct employeesto assist one unionover anotherunion in the plant.WE WILL NOT direct an employee to try to trap the president of a local ofDistrict 50 into a rule violation in order to have a pretext to discharge him.WE WILL NOT instruct employees to spread rumors around Saginaw and inthe plant thatifDistrict50 i emainsthe bargainingagent Respondentwill lockup or move the plant.WE WILL NOT inform employees they are being transferred to another depart-ment to assist one unionover another.WE WILL NOT direct employees to testify falsely beforeagentsof the NationalLabor Relations Board.IWE WILL NOT promise benefits to employees in return for theirassisting usto oustDistrict 5,0 from the plant and get anotherunion in.WE WILL NOT threaten to discharge employees who are in favor of District 50.WE WILL NOT direct employees to assist any labor organization by getting thatlabor organization's cards signed. 604DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOTcompose language for a petition for employees to get backdues paidto District 50.WE WILL NOT in any othermanner interferewith, restrain, or coerce ouremployees in theexerciseof the rights to self-organization, to form labor or-ganizations, to join District 50, United Mine Workers of America, Ind., or anyOther labororganization, to bargain collectively through representatives of theirown choosing,and to engagein concerted activities for the purpose of collectivebargaining,or other mutual aid or protection, or to refrain from any and allsuch activities, except to the extent that such right may be affected by an agree-ment requiring membership in a labor organization as a condition of employ-ment, as authorized in Section 8(a)(3) of the Act, as modified by the Labor-ManagementReporting and Disclosure Act of 1959.WE WILL offer to Joline Ecker, Robert Burnell, Clarence Nieman, and JeromeWiezycki, immediate and full reinstatement to their former or substantiallyequivalent positions, without prejudice to their seniority and other rights andprivileges previously enjoyed, in accordance with the Recommended Order ofthe Trial Examiner's Decision.WE WILL make whole Joline Ecker, Robert Burnell, Clarence Nieman, andJerome Wiezycki for any loss of pay suffered by them by reason of the dis-crimination practiced against them, in accordance with the Recommended Orderof the Trial Examiner's Decision.All our employeesare free tobecome or refrain from becoming members of Dis-trict 50, United Mine Workers of America, Ind.SAGINAW FURNITURE SHOPS, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NoTE.-We will notify any of the above-named employees, Joline Ecker, RobertBurnell,Clarence Nieman, and Jerome Wiezycki, if any of them are presently serv-ing in theArmed Forces of the United States, of their right to full reinstatementupon application in accordance with the Selective Service Act and the UniversalMilitary Training and Service Act of 1948, as amended, after discharge from theArmed Forces.This notice must remain posted for 60 cons@cutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board'sRegionalOffice, 500 BookBuilding,1249 Washington Boulevard, Detroit, Michigan, Telephone No. 226-3230,if they have any questionsconcerningthis notice or if they have information that itsprovisions are beingviolated.Fleetwood Trailer Company of Idaho,Inc.andUnited Steel-workers of America,AFL-CIO.Case No. 19-CA-1729. A pril 2,1964SUPPLEMENTAL DECISION AND ORDER IOn December 20, 1963, Trial Examiner William E. Spencer issuedhis attached Decision, on remand, in the above-entitled proceeding.The Trial Examiner found that it would not effectuate the policies ofthe Act to order reinstatement of employee Linvel D. Moffis, or back-pay for the period on and after March 27, 1959.2 Thereafter, theI The Board's original Decision and Order is reported at 126 NLRB 631.2 In accordance with the apparent intent ofthe Court's decision remanding the case tothe Board.Respondent was served with a notice of hearingand backpayspecification towhich it dulyfiled answer.146 NLRB No. 76.